Title: To Thomas Jefferson from Moustier, 26 April 1791
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
à Berlin le 26. Avril 1791

Les moyens de correspondance sont si difficiles entre l’Europe et l’Amerique, que je commençois à desesperer d’obtenir même des preuves de l’arrivée de mes lettres dans votre continent, lorsque j’ai reçu la reponse dont vous m’avez honoré le 3. de Decembre dernier. Une lettre de M. le President du 1er. 9bre. m’est parvenue en même tems. Je suis bien aise d’apprendre que le derangement de santé qui vous avoit empeché de vous occuper est entierement passé. Je suis très touché des regrets que vous voulez bien m’exprimer sur une contrarieté que j’ai eprouvée bien vivement de mon coté, de ce que la fortune m’ait fait croiser avec vous, Monsieur, avec qui j’aurois eû tant de satisfaction à pouvoir passer beaucoup de momens que j’aurois trouvés à tous égards bien interessans. On a vû recemment tant de jeux de cette même fortune qu’il ne faut plus repondre de rien, ainsi je ne renonce pas pour toujours à l’espoir de vous revoir. Quoiqu’il arrive, je reponds au moins de la durée des sentimens d’estime et d’attachement que je vous ai voués.—Je suis bien convaincu de la sincerité des regrets que vous m’exprimés sur les delais de la conclusion de notre constitution. Mais ce qu’il y a de plus malheureux, c’est que de longtems nous n’aurons la constitution qui nous convient. Les difficultés qui se sont opposés à l’établissement d’une telle constitution n’étoient pas insurmontables, mais il falloit de la bonne foi, de la probité, des lumieres et de la vigueur reunies. Tout cela s’est trouvé epars; tandis que l’ambition, l’avarice, l’envie, l’orgueil, la haine, la fourberie, le fanatisme, la perseverance, la violence, la terreur, la fausse eloquence, l’audace se sont combinées. Votre opinion est la mienne depuis longtems. J’ai dit tout haut et à gens qui auroit pû en faire leur profit. Qu’on finisse et qu’on prenne une constitution quelconque à l’essai. Le plus mauvais gouvernement vaut toujours mieux que l’anarchie dans laquelle nous vivons depuis 18. mois. Il faut bien que notre nation se forme par sa propre experience, puisqu’elle ne veut pas profiter de celle des autres ni même de celles de nos pères. J’ai parlé à des Sourds lorsque j’ai voulu citer les Etats Unis. Nos energumenes regardent votre constitution avec dedain. Ils en sont encore à se parer de vos rebuts, ils se sont emparés des materiaux de votre premier édifice pour construire le leur. Quand chacun sera bien las de tous les tâtonnemens auxquels on s’abandonne avec une fureur aveugle, alors on commencera à douter, et le doute disposera à recevoir la verité à la place de l’erreur qui en a pris le masque. —Nous n’avons jusqu’apresent de la liberté que le mot, mais dans le fait c’est la licence et la tyrannie populaire qui regnent. En supposant la vraie liberté, c’est à dire celle qui garantit la sureté personelle, et les proprietés, placée dans un centre, je pense que, quoique nous en fussions eloignés autrefois, nous en sommes plus eloignés aujourdhui, parce que nous nous sommes portés davantage à l’extrême opposé. Au reste, je vous expose mon opinion, qui peut etre erronée, mais à coup sûr est de bonne foi, avec cette liberté qui appartient toujours a un homme de bien dans quelques circonstances qu’il se trouve. Je n’aimois pas le regime ancien, je n’aime pas l’actuel, j’en espere un meilleur à l’avenir. Mais, quoiqu’il en soit, dans quelque pays que ce soit, je ne troublerai pas les gouvernements.
Le peu de details que vous m’avez donnés sur votre pays m’interessent infiniment. J’avois toujours presumé que le Cens feroit reconnoitre une population plus considerable dans les Etats Unis qu’on ne supposoit. Vos operations seront bonnes, ou du moins n’auront jamais de grands inconveniens, parcequ’elles seront murement reflechies et pesées d’avance. Vous n’avez pas une Assemblée unique, qui fait des loix comme on monte à l’assaut. Il faut d’autres moyens pour prendre une bastille que pour construire un vaste edifice bien ordonné. Je n’ai pas été heureux dans la seule tentative que j’aie faite pour influer sur la legislation Françise. J’ai eû pour moi des Sages, sont-ils les plus forts? Non, lorsque la force consiste dans les bras. Nous avons sacrifié une belle branche de revenu et brisé un des liens qui nous attachoit aux Etats Unis. Il y a des maux qui ne se reparent pas. Votre nation est bien différente de la nôtre. Aussi faut-il cultiver le fruit de la liberté d’une autre maniere chez nous que chez vous; je crois même que pour en faire usage, il lui faut un apprêt sans lequel il seroit ainsi que beaucoup de plantes, nuisibles dans leur etat naturel, qui ne sont salutaires qu’après une certaine preparation. La pêche, qui est un poison dans un pays, est un fruit bienfaisant dans un autre. N’en seroit-il pas de meme de la liberté? Est-elle la meme chez un peuple nouveau et presque entierement agricole, ou chez un peuple ancien, commerçant, agioteur, et en grande partie citadin? On ne m’accusera pas de ne pas aimer ma patrie, ni de n’être pas un homme très humain. Cependant, je suis loin de penser et surtout de vouloir agir comme nos docteurs modernes. Le peuple François ne trouvera jamais en moi un flatteur, par la meme raison que je ne l’ai jamais été de la puissance. Je pense enfin que le peuple doit etre bien gouverné, mais qu’il ne doit pas gouverner parcequ’il n’en est pas capable. Il  doit donner son approbation aux loix, il doit meme indiquer les objets sur lesquels il croit en avoir besoin, elles ne doivent pas avoir de force sans lui, mais il ne doit pas etre legislateur. Quand la majorité pensera comme celà en France, je serai à ses ordres pour les postes perilleux et laborieux. Tant qu’Elle pensera autrement, je ne conniverai pas aux manoeuvres par lesquelles on la tourmente.
Je jouis ici de beaucoup de loisir et de tranquillité. On ne manque de matieres à meditations nulle part.—On est tout occupé de préparatifs de Guerre, depuis la Mediterrannée jusqu’à la mer Baltique, et les mers d’Allemagne et Britanniques. Quidquid deliram reges pleatuntur achivi.
J’ai été bien surpris que ma recompense au retour des Etats Unis, puisqu’on ne vouloit pas que j’y retournasse, ait été la mission de Berlin. Je ne l’ai assurement pas sollicitée. J’ai obei, j’y fais de mon mieux, je paye mon tribut de la maniere qu’on juge la plus convenable. Ma santé est assez bonne parcequ’heureusement l’hiver a été singulierement doux. Je n’ai pas été si heureux en Amerique et c’est la seule chose dont, tout compensé, j’aie lieu de me plaindre. Quand vous aurez des moments de loisir, pensez à moi et donnez m’en des preuves. Ce sera toujours avec un vif interêt que je recevrai de vos nouvelles et de celles de votre pays par vous, Monsieur, à qui j’ai voué un attachement et une estime inaltérable.

F. De Moustier


Par notre nouveau protocole, nous avons suprimé le J’ai l’honneur d’etre &c.—Mes amitiés à Mr. Maddison.

